43 F.3d 1465
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Luther C. BASHAM, on behalf of all others similarlysituated, Plaintiff Appellant,andGregory J. Drennen, Plaintiff,v.William C. DUNCIL, Warden, Huttonsville Correctional Center;Nicholas J. Hunn, Commissioner, West Virginia Division ofCorrections;  Manfred Holland, Acting Commissioner, WestVirginia Division of Corrections;  Joseph J. Skaff, MajorGeneral, Secretary, West Virginia Department of PublicSafety, Individually and in their personal capacities, etal., Defendants Appellees.
No. 94-6067.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 23, 1994.Decided Dec. 20, 1994.

Appeal from the United States District Court for the Northern District of West Virginia, at Wheeling.  Irene M. Keeley, District Judge.
Luther C. Basham, appellant pro se.
Gretchen A. Murphy, West Virginia Division of Corrections, Charleston, WV, for appellees.
N.D.W.Va.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Basham v. Duncil, No. 91-200-W (N.D.W. Va.  Dec. 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Basham's motion for appointment of counsel